Atkinson, J.

1. Although minor errors may have been committed by the master and also by the trial judge, none of them were of sufficient weight or importance to require a reversal of the judgment below.
2. Upon an equitable petition by one partner against another for a settlement of the partnership accounts, interest is not generally allowable in favor of one as against the other upon an unpaid balance; and to authorize the allowance of such interest, the particular facts upon which interest is claimed and allowable must not only be alleged in the petition and proved on the trial, but the finding of fact upon this issue must be favorable to the contention of the plaintiff, as an indispensable predicate for the allowance of such interest in the final decree.
3. The allowance of interest against the defendant below in the present case was not authorized by the pleadings, nor by the evidence, nor by any finding of fact by the master upon which interest could be lawfully allowed. Direction is given, that all interest prior to the date of the final decree in the court below be written off, and that such decree be so modified as that the principal thereof shall bear interest only from the date of its rendition. The costs of the writ of error are made chargeable against the defendant in error.

Judgment affirmed, with direction.

N. J. <& T. A. Hammond, for plaintiff in error.
A. D. Freeman and Big'by, Reed & Berry, contra.